— Order unanimously reversed, on the law, with costs, and motion granted. Memorandum: Special Term erred in denying defendant’s motion for summary judgment. This is an action for common-law indemnity by plaintiffs, who had previously paid a default judgment *1101taken against them in an action by a person who had fallen off the roof of plaintiffs’ house. As a result of plaintiffs’ failure to respond adequately to defendant’s interrogatories, plaintiffs were precluded from establishing the reasonableness of the amount of the default judgment, a necessary element of its cause of action (see, Depo v Marine Midland Bank, 79 AD2d 846, affd 54 NY2d 943; Le Frois Foods Corp. v Policy Advancing Corp., 59 AD2d 1013). (Appeal from order of Supreme Court, Genesee County, Mintz, J. — summary judgment.) Present — Hancock, Jr., J. P., Doerr, Boomer, Green and O’Donnell, JJ.